 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2


 
 
EMCORE CORPORATION
 
2000 EMPLOYEE STOCK PURCHASE PLAN
 
AMENDED APRIL 30, 2009
 
ARTICLE I
 
ESTABLISHMENT
 
 
 
Purpose
 
The EMCORE Corporation 2000 Employee Stock Purchase Plan (the “Plan”) is hereby
established by EMCORE Corporation (the “Company”), the purpose of which is to
provide a method whereby employees of the Company or any Designated Subsidiary
(as defined herein), will have an opportunity to acquire a proprietary interest
in the Company through the purchase of shares of Common Stock.  The Plan is also
established to help promote the overall financial objectives of the Company’s
stockholders by promoting those persons participating in the Plan to achieve
long-term growth in stockholder equity. The Plan is intended to qualify as an
“employee stock purchase plan” under Section 423 of the Internal Revenue Code of
1986, as amended (the “Code”).  The provisions of the Plan shall be construed so
as to extend and limit participation in a manner consistent with the
requirements of Section 423 of the Code and the regulations promulgated
thereunder.
 
 
 
ARTICLE II
 
DEFINITIONS
 
 
           The following words and phrases, as used herein, shall have the
meanings indicated unless the context clearly indicates to the contrary:
 
2.01               Account shall mean the bookkeeping account established on
behalf of a Participant to which is credited all contributions paid for the
purpose of purchasing Common Stock under the Plan, and to which shall be charged
all purchases of Common Stock, or withdrawals, pursuant to the Plan.  Such
Account shall remain unfunded as described in Section 8.11 of the Plan.
 
2.02               Affiliate shall mean, with respect to any Person, any other
Person that, directly or indirectly, controls, is controlled by, or is under
common control with, such Person.  Any “Relative” (for this purpose, “Relative”
means a spouse, child, parent, parent of spouse, sibling or grandchild) of an
individual shall be deemed to be an Affiliate of such individual for this
purpose.  Neither the Company nor any Person controlled by the Company shall be
deemed to be an Affiliate of any holder of Common Stock.
 
2.03               Agreement shall mean, either individually or collectively,
any subscription, enrollment and/or withholding agreement, in the form
prescribed by the Committee, entered into pursuant to the Plan between the
Company or a Designated Subsidiary and a Participant.  Such Agreement shall be
an authorization for the Company or a Designated Subsidiary to withhold amounts
from such Participant’s Compensation, at the Contribution Rate specified in the
Agreement, to be applied to purchase Common Stock.
 
2.04               Beneficial Ownership (including correlative terms) shall have
the meaning given such term in Rule 13d-3 promulgated under the Exchange Act.
 
    2.05               Beneficiary shall mean the person specified by a
Participant in his or her most recent written designation that is filed with the
Committee to receive any benefits under the Plan in the event of such
Participant’s death, in accordance with Section 8.01.
 
    2.06       Board shall mean the Board of Directors of the Company

 
    2.07               Change in Control shall mean the occurrence of any of the
following:
    
    (a) an acquisition in one transaction or a series of related transactions
(other than directly from the Company or pursuant to awards granted under the
Plan or compensatory options or other similar awards granted by the Company) of
any Voting Securities by any Person, immediately after which such Person has
Beneficial Ownership of fifty percent (50%) or more of the combined voting power
of the Company’s then outstanding Voting Securities; provided, however, in
determining whether a Change in Control has occurred pursuant to this  Section
2.07(a), Voting Securities which are acquired in a Non-Control Acquisition shall
not constitute an acquisition that would cause a Change in Control;
    
    (b) the individuals who, immediately prior to the Effective Date, are
members of the Board (the “Incumbent Board”), cease for any reason to constitute
at least a majority of the members of the Board; provided, however, that if the
election, or nomination for election, by the Company’s common stockholders, of
any new director was approved by a vote of at least a majority of the Incumbent
Board, such new director shall, for purposes of the Plan, be considered as a
member of the Incumbent Board; provided further, however, that no individual
shall be considered a member of the Incumbent Board if such individual initially
assumed office as a result of either an actual or threatened “Election Contest”
(as described in Rule 14a-11 promulgated under the Exchange Act) or other actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Board (a “Proxy Contest”) including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest; or
 
    (c) the consummation of:
 
    (1) a merger, consolidation or reorganization involving the Company unless:
 
(A) the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly, immediately
following such merger, consolidation or reorganization, more than fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization,
 
(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least a majority of the members of the board of
directors of the Surviving Corporation, or a corporation Beneficially Owning,
directly or indirectly, a majority of the voting securities of the Surviving
Corporation, and
 
(C) no Person, other than (i) the Company, (ii) any Related Entity (as defined
in Section 2.20), (iii) any employee benefit plan (or any trust forming a part
thereof) that, immediately prior to such merger, consolidation or
reorganization, was maintained by the Company, the Surviving Corporation, or any
Related Entity or (iv) any Person who, together with its Affiliates, immediately
prior to such merger, consolidation or reorganization had Beneficial Ownership
of fifty percent (50%) or more of the then outstanding Voting Securities, owns,
together with its Affiliates, Beneficial Ownership of fifty percent (50%) or
more of the combined voting power of the Surviving Corporation’s then
outstanding voting securities
 
(a transaction described in clauses (A) through (C) above is referred to herein
as a “Non-Control Transaction”);
 
    (2) a complete liquidation or dissolution of the Company; or
 
    (3) an agreement for the sale or other disposition of all or substantially
all of the assets or business of the Company to any Person (other than a
transfer to a Related Entity or the distribution to the Company’s stockholders
of the stock of a Related Entity or any other assets).
 
            Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur solely because any Person (the “Subject Person”) acquired
Beneficial Ownership of fifty percent (50%) or more of the combined voting power
of the then outstanding Voting Securities as a result of the acquisition of
Voting Securities by the Company which, by reducing the number of Voting
Securities then outstanding, increases the proportional number of shares
Beneficially Owned by the Subject Persons, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and (1) before such share
acquisition by the Company the Subject Person becomes the Beneficial Owner of
any new or additional Voting Securities in a related transaction or (2) after
such share acquisition by the Company the Subject Person becomes the Beneficial
Owner of any new or additional Voting Securities which in either case increases
the percentage of the then outstanding Voting Securities Beneficially Owned by
the Subject Person, then a Change in Control shall be deemed to occur.
 
2.08               Commission shall mean the Securities and Exchange Commission
or any successor entity or agency.
 
2.09               Committee shall mean the Plan Committee of the Board as
described in Article VII.
 
2.10               Compensation shall mean, for the relevant period, (a) the
total compensation paid in cash to a Participant by the Company and/or a
Designated Subsidiary, including salaries, wages, commissions, overtime pay,
shift premiums, bonuses, and incentive compensation, plus (b) any
pre-tax  contributions made by a Participant under Section 401(k) or 125 of the
Code.  Compensation shall exclude non-cash items, moving or relocation
allowances, geographic hardship pay, car allowances, tuition reimbursements,
imputed income attributable to cars or life insurance, severance or notice pay,
fringe benefits, contributions (except as provided in clause (b) of the
immediately preceding sentence) or benefits received under employee benefit or
deferred compensation plans or arrangements, income attributable to stock
options and similar items.
 
2.11               Common Stock shall mean shares of common stock of the
Company, without par value, or the common stock of any successor to the Company,
which is designated for the purposes of the Plan.
 
2.12               Contribution Rate shall be that rate of contribution of
Compensation to the Plan stated in the Agreement, subject to determination in
accordance with Article IV.
 
2.13               Designated Subsidiary shall mean any Subsidiary that has been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.
 
2.14               Effective Date shall mean April 1, 2000.
 
2.15               Eligible Employee shall mean any individual who is employed
on a full-time or part-time basis by the Company or a Designated Subsidiary on
an Enrollment Date, except that the Committee in its sole discretion may
exclude:
 
                (i) employees whose customary employment is not more than 20
hours per week;
            
                (ii) employees whose customary employment is for not more than
five months in any calendar year; and
 
                (iii) employees who are considered to be a highly compensated
employee of the Company or Designated Subsidiary within the meaning of Section
414(q) of the Code.
 
                As of the Effective Date, and unless and until the Committee
determines otherwise, only those employees described in Section 2.15(i) and (ii)
are excluded from the class of Eligible Employees.
  
    2.16           Enrollment Date shall mean the first day of each Offering
Period.
    
    2.17           Exchange Act means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated by the Commission thereunder.
 
    2.18           Exercise Date shall mean the last day of each Offering
Period.
 
    2.19           Fair Market Value of a share of Common Stock as of a given
date shall mean:  (i) if the Common Stock is listed or admitted to trading on an
established stock exchange (including, for this purpose, the Nasdaq National
Market), the mean of the highest and lowest sale prices for a share of the
Common Stock on the composite tape or in Nasdaq National Market trading as
reported in The Wall Street Journal (or, if not so reported, such other
nationally recognized reporting source as the Committee shall select) for such
date, or, if no such prices are reported for such date, the most recent day for
which such prices are available shall be used; (ii) if the Common Stock is not
then listed or admitted to trading on such a stock exchange, the mean of the
closing representative bid and asked prices for the Common Stock on such date as
reported by the Nasdaq Small Cap Market or, if not so reported, by the OTC
Bulletin Board (or any successor or similar quotation system regularly reporting
the market value of the Common Stock in the over-the-counter market), or, if no
such prices are reported for such date, the most recent day for which such
prices are available shall be used; or (iii) in the event neither of the
valuation methods provided for in clauses (i) and (ii) above are  practicable,
the fair market value of a share of Common Stock determined by such other
reasonable valuation method as the Committee shall, in its discretion, select
and apply in good faith as of such date.
 
    2.20           Non-Control Acquisition shall mean an acquisition by (1) an
employee benefit plan (or a trust forming a part thereof) maintained by (x) the
Company or (y) any corporation or other Person of which a majority of its voting
power or its voting equity securities or equity interest is owned, directly or
indirectly, by the Company (a “Related Entity”), (2) the Company or any Related
Entity, (3) any of Thomas Russell, The AER Trust 1997, Robert Louis-Dreyfus,
Gallium Enterprises, Inc. and Reuben Richards, or (4) any Person in connection
with a Non-Control Transaction.
 
    2.21           Offering Period shall mean a period as determined by the
Committee during which a Participant’s Option may be exercised and the
accumulated value of the Participant’s Account may be applied to purchase Common
Stock.  Unless otherwise specified by the Committee, the initial Offering Period
will begin on the Effective Date and end on the last Trading Day on or before
December 31st of the same calendar year.   Thereafter, each successive Offering
Period shall consist of twelve-month periods commencing on the first Trading Day
on or after January 1st of each calendar year and ending on the last Trading Day
on or before December 31st of such year.  The duration of Offering Periods may
be changed by the Committee or the Board pursuant to Section 3.06 or 5.04.
 
    2.22           Option shall mean the right to purchase the number of shares
of Common Stock specified in accordance with the Plan at a price and for a term
fixed in accordance with the Plan, and subject to such other limitations and
restrictions as may be imposed by the Plan or the Committee in accordance with
the Plan.
 
    2.23           Option Price shall mean an amount equal to 85% of the Fair
Market Value of a share of Common Stock on the Enrollment Date or Exercise Date,
whichever is lower.
 
    2.24           Participant shall mean an Eligible Employee who satisfies the
eligibility conditions of Article III, and to whom an Option has been granted by
the Committee under the Plan.
 
    2.25           Person shall mean “person” as such term is used for purposes
of Section 13(d) or 14(d) of the Exchange Act, including, without limitation,
any individual, corporation, limited liability company, partnership, trust,
unincorporated organization, government or any agency or political subdivision
thereof, or any other entity or any group of Persons.
 
    2.26           Plan Year shall mean the period of twelve (12) or fewer
consecutive months commencing on the Effective Date and ending on December 31st
of the same calendar year, and the twelve (12) consecutive month period ending
the last day of each December of each calendar year thereafter.  The Committee
may at any time designate another period as the Plan Year.
 
    2.27           Reserves shall mean the number of shares of Common Stock
covered by each Option under the Plan that have not yet been exercised and the
number of shares of Common Stock that have been authorized for issuance under
the Plan but not yet placed under an Option.
 
    2.28           Securities Act shall mean the Securities Act of 1933, as
amended, and the rules and regulations promulgated by the Commission thereunder.
 
    2.29           Subsidiary shall mean any present or future corporation,
domestic or foreign, which is or would be a “subsidiary corporation,” as defined
under Section 424(f) of the Code, of the Company.
 
    2.30           Trading Day shall mean a day on which national stock
exchanges are open for trading.
 
    2.31           Voting Securities shall mean all outstanding voting
securities of the Company entitled to vote generally in the election of the
Board.
 
 
 
ARTICLE III
 
ELIGIBILITY AND PARTICIPATION
    3.01    Initial Eligibility
 
          Any individual who is otherwise an Eligible Employee and who is
employed with the Company or a Designated Subsidiary on the Effective Date or
becomes employed with the Company or a Designated Subsidiary after the Effective
Date and is otherwise an Eligible Employee, may participate in the Plan
immediately beginning with the first Offering Period that occurs concurrent with
or next following either the Effective Date or that individual’s initial date of
such employment.
 
    3.02           Leave of Absence
 
          For purposes of the Plan, an individual’s employment relationship is
still considered to be continuing intact while such individual is on sick leave,
or other leave of absence approved by the Committee or the Participant’s
supervisor; provided, however, that if the period of leave of absence exceeds
ninety (90) days and the individual’s right to reemployment is not guaranteed
either by statute or by contract, the employment relationship shall be deemed to
have terminated on the ninety-first (91st) day of such leave.
 
     3.03     Eligibility Restrictions
 
        Notwithstanding any provisions of the Plan to the contrary, no employee
of the Company or a Designated Subsidiary shall be granted an Option under the
Plan:
 
                (a) if, immediately after the Option is granted, applying the
rules under Section 424(d) of the Code to determine Common Stock ownership, such
employee would own, immediately after the Option is granted, five percent (5%)
or more of the total combined voting power or value of all classes of stock of
the Company or any Subsidiary; or
 
                (b) which permits such employee’s rights to purchase stock under
the Plan and any other employee stock purchase plans of the Company or any
Subsidiary to accrue at a rate that exceeds $25,000 (or such other amount as may
be adjusted from time to time under applicable provisions of the Code or Regs)
in Fair Market Value of Common Stock (determined at the time such Option is
granted) for each calendar year in which such Option is outstanding.
 
    3.04   Participation
 
                (a) An Eligible Employee may commence participation by
completing an Agreement authorizing payroll deductions and filing it with the
payroll office of the Company prior to the applicable Enrollment Date.  Such an
Eligible Employee is referred to as a Participant.
 
                (b) Any payroll deductions for a Participant shall commence on
the first payroll date following the Enrollment Date and shall end on the last
payroll date in the Offering Period to which such authorization is applicable,
unless sooner terminated by the Participant as provided in Article VI.
 
    3.05   Option Grant
 
          On the Enrollment Date of each Offering Period, each Participant
participating in the Offering Period shall be granted an Option to purchase on
the Exercise Date of such Offering Period (at the appropriate Option Price) up
to a number of shares of Common Stock as determined by dividing the particular
Participant’s payroll deductions that have accumulated prior to such Exercise
Date and retained in such Participant’s Account as of that Exercise Date by the
appropriate Option Price.  Such purchase of shares of Common Stock shall be
subject to the limitations under Sections 3.03 and 3.09.  Exercise of the Option
shall occur as provided in Section 3.07, unless the Participant has withdrawn as
provided in Article VI.  The Option shall expire on the last day of the Offering
Period.  The Committee may determine that there shall be no Options granted
under the Plan for any particular Plan Year.
 
    3.06   Offering Period
 
     The Plan shall be implemented by consecutive Offering Periods of Common
Stock.  Each Agreement shall specify the Offering Period for which the Option is
granted, which shall be determined by the Committee in accordance with the
Plan.  The Committee shall have the authority to change the duration of Offering
Periods, including the commencement dates thereof, with respect to future
offerings without approval of the Company’s stockholders.  Under such
circumstances, any change to the Offering Periods shall be announced at least
ten (10) days prior to the scheduled beginning of the initial Offering Period to
be affected.  In no event, however, shall an Offering Period extend beyond the
period permitted under Section 423(b)(7) of the Code.
 
    3.07   Exercise of Option
 
     Unless a Participant provides written notice to the Company, or withdraws
from the Plan as provided in Article VI, his Option for the purchase of shares
shall be exercised automatically on the Exercise Date, and the maximum number of
full shares subject to the Option shall be purchased for such Participant at the
applicable Option Price, using the accumulated payroll deductions in his
Account, subject to the limitations under Sections 3.03 and 3.09.  No fractional
shares shall be purchased.  Any payroll deductions accumulated in an Account
that are not sufficient to purchase a full share of Common Stock shall be
retained in the Account for the subsequent Offering Period, subject to earlier
withdrawal by the Participant as provided in Article VI.  Any other monies
remaining in a Participant’s Account after the Exercise Date shall be returned
to the Participant or his Beneficiary in cash, without interest.  During a
Participant’s lifetime, such Participant’s Option is exercisable only by such
Participant.
 
    3.08   Delivery of Stock
 
        (a) As promptly as practical after each Exercise Date on which a
purchase of Common Stock occurs, the Company shall arrange the delivery to each
Participant, or his Beneficiary, of a certificate representing the shares of
Common Stock purchased upon exercise of such Participant’s Option, except that
the Committee may determine that such shares shall be held for each
Participant’s benefit by a broker designated by the Committee unless the
Participant has delivered to the Committee a written election that certificates
representing such shares be issued to him.  Shares of Common Stock issued upon
exercise of an Option and delivered to or for the benefit of a Participant or
Beneficiary will be registered in the name of such Participant or Beneficiary,
as the case may be.  Alternatively, at the direction of a Participant through
written notice to the Committee at least ten (10) days prior to the applicable
Exercise Date, such shares shall be registered in the names of such Participant
and one other person as may be designated by the Participant, as joint tenants
with rights of survivorship, community property or as tenants by the entirety,
to the extent permitted by applicable law.
 
        (b) The Committee may require a Participant or his Beneficiary to give
prompt written notice to the Company concerning any disposition of shares of
Common Stock received upon the exercise of such Participant’s Option
within:  (i) two (2) years from the date of granting of such Option to such
Participant, (ii) one (1) year from the transfer of such shares of Common Stock
to such Participant, or (iii) such other period as the Committee may from time
to time determine.
 
    3.09          Maximum Number of Shares
 
     In no event shall the number of shares of Common Stock that a Participant
may purchase during any one Offering Period under the Plan exceed the number of
shares determined by (a) multiplying twenty percent (20%) of the amount of the
Participant’s Compensation for the payroll period immediately preceding the date
he is first granted an Option for such Offering Period by the number of payroll
periods from such date to the end of such Offering Period, and (b) dividing that
product by 85% of the Fair Market Value of a share of Common Stock on such date.
    
    3.10         Withholding
 
    At the time an Option is exercised, or at the time some or all of the Common
Stock that is issued under the Plan is disposed of, the Company may withhold
from any Compensation or other amount payable to the applicable Participant, or
require such Participant to remit to the Company (or make other arrangements
satisfactory to the Company, as determined in the Committee’s discretion,
regarding payment to the Company of), the amount necessary for the Company to
satisfy any Federal, state or local taxes required by law to be withheld with
respect to the shares of Common Stock subject to such Option or disposed of, as
a condition to delivery of any certificate or certificates for any such shares
of Common Stock.  Whenever under the Plan payments are to be made in cash, such
payments shall be made net of an amount sufficient to satisfy any Federal, state
or local tax or withholding obligations with respect to such payments.
 
 
ARTICLE IV
 
PAYROLL DEDUCTIONS
 
    4.01   Contribution Rate
 
        (a) At the time a Participant files an Agreement with the Committee
authorizing payroll deduction, he may elect to have payroll deductions made on
each payday during the Offering Period, and such Contribution Rate shall be a
minimum of one percent (1%) and a maximum of ten percent (10%) of the
Participant’s Compensation in effect on each payroll period during the Offering
Period, unless the Committee determines otherwise in a manner applicable
uniformly to all Participants.  The payroll deductions shall only be made in
whole percentages of the Participant’s Compensation.  Participants may not make
any separate cash payments outside payroll deductions under the Plan except as
otherwise provided in Section 5.04(d) in the event of a Change in Control.
 
        (b) A Participant may discontinue his participation in the Plan as
provided in Article VI, or may elect to decrease the rate of his payroll
deductions during the Offering Period by filing a new Agreement with the
Committee that authorizes a change in his Contribution Rate.  Such election by
the Participant to decrease his Contribution Rate shall only be permitted once
during each Offering Period.  The Committee may, in its discretion, in a fair
and equitable manner, limit the number of Participants who change their
Contribution Rate during any Offering Period.  Any such change in Contribution
Rate accepted by the Committee shall be effective with the first full payroll
period following ten (10) business days after the Committee’s receipt of the new
Agreement authorizing the new Contribution Rate, unless the Committee elects to
process a change in the Contribution Rate more quickly.  A Participant’s
authorization to change his Contribution Rate shall remain in effect for
successive Offering Periods unless terminated as provided in Article VI.
 
        (c) Notwithstanding the foregoing provisions of this Section 4.01, the
Committee may decrease a Participant’s Contribution Rate, but not below zero
percent, at any time during an Offering Period to the extent necessary to comply
with Section 423(b)(8) of the Code or Section 3.03 of the Plan.  To the extent
necessary in such case, payroll deductions shall recommence at the rate provided
in such Participant’s Agreement at the beginning of the first Offering Period
that is scheduled to begin in the following Plan Year, unless the Participant
withdraws from the Plan in accordance with Article VI.
 
    4.02          Participant Account
 
    All payroll deductions made for a Participant shall be credited to his
Account under the Plan.
 
    4.03   Interest
 
    No interest shall accrue on the payroll deductions of a Participant under
the Plan.  In addition, no interest shall be paid on any and all money that is
distributed to a Participant, or his Beneficiary, pursuant to the provisions of
Sections 6.01 and/or 6.03.
 
 
ARTICLE V
 
COMMON STOCK
 
    5.01   Shares Provided

            (a) The maximum number of shares of Common Stock that may be issued
under the Plan shall be 4,500,000 shares.  This number is subject to an
adjustment upon any changes in capitalization of the Company as provided in
Section 5.04.
 
        (b) The Committee may determine, in its sole discretion, to include in
the number of shares of Common Stock available under the Plan any shares of
Common Stock that cease to be subject to an Option or are forfeited or any
shares subject to an Option that terminates without issuance of shares of Common
Stock actually being made to the Participant.
 
        (c) If the number of shares of Common Stock that Participants become
entitled to purchase under the Plan is greater than the shares of Common Stock
offered in a particular Offering Period or remaining available under the Plan,
the available shares of Common Stock shall be allocated by the Committee among
such Participants in such manner as the Committee determines is fair and
equitable.
 
    5.02           Participant Interest
 
     The Participant shall have no interest as a shareholder, including, without
limitation, voting or dividend rights, with respect to shares of Common Stock
covered by his Option until such Option has been exercised in accordance with
the Plan and his Agreement.
 
    
    5.03   Restriction of Shares Upon Exercise\
 
     The Committee may, in its discretion, require as conditions to the exercise
of any Option that the shares of Common Stock reserved for issuance upon the
exercise of the Option shall have been duly listed upon a stock exchange, and
that either:
 
              (a) a registration statement under the Securities Act with respect
to the shares shall be effective, or
 
              (b) the Participant shall have represented at the time of
purchase, in form and substance satisfactory to the Company, that it is his
intention to purchase the shares for investment and not for resale or
distribution.
 
    5.04   Changes in Capital
 
              (a)  Subject to any required action by the shareholders of the
Company, upon changes in the outstanding Common Stock by reason of a stock
split, reverse stock split, stock dividend, combination or exchange of shares,
merger, recapitalization, consolidation, corporate separation or division of the
Company (including, but not limited to, a split-up, spin-off, split-off or
distribution to Company stockholders other than a normal cash dividend),
reorganization, reclassification, or increase or decrease in the number of
shares of capital stock of the Company effected without receipt of full
consideration therefor, or any other similar change affecting the Company’s
capital structure, the Committee shall make appropriate adjustments, in its
discretion, to, or substitute, as applicable, the number, class and kind of
shares of stock available for Options under the Plan, outstanding Options and
the Reserves, the maximum number of shares that a Participant may purchase per
Offering Period, the Option Prices of outstanding Options and any other
characteristics or terms of the Options or the Plan as the Committee shall
determine are necessary or appropriate to reflect equitably the effects of such
changes to the Participants; provided, however, that any fractional shares
resulting from any such adjustment shall be eliminated by rounding to the next
lower whole number of shares with appropriate payment for such fractional shares
as shall be reasonably determined by the Committee.  Notice of any such
adjustment shall be given by the Committee to each Participant whose Option has
been adjusted and such adjustment, whether or not such notice has been given,
shall be effective and binding for all purposes of the Plan.
 
              (b) The existence of the Plan and any Options granted hereunder
shall not affect in any way the right or power of the Board or the shareholders
of the Company to make or authorize any adjustment, recapitalization,
reorganization or other change in the Company’s capital structure or its
business, any merger or consolidation of the Company or a Subsidiary, any issue
of debt, preferred or prior preference stock ahead of or affecting Common Stock,
the authorization or issuance of additional shares of Common Stock, the
dissolution or liquidation of the Company or any Subsidiary, any sale or
transfer of all or part of the Company’s or a Subsidiary’s assets or business or
any other corporate act or proceeding.
 
              (c) The Board may at any time terminate an Offering Period then in
progress and provide, in its discretion, that Participants’ then outstanding
Account balances shall be used to purchase shares pursuant to Article III or
returned to the applicable Participants.
 
              (d) In the event of a Change in Control, the Committee may, in its
discretion:
 
                    (i) permit each Participant to make a single sum payment
with respect to his outstanding Option before the Exercise Date equal to the
amount the Participant would have contributed as determined by the Committee for
the payroll periods remaining until the Exercise Date, and provide for
termination of the Offering Period then in progress and purchase of shares
pursuant to Article III; or

                    (ii) provide for payment in cash to each Participant of the
amount standing to his Account plus an amount equal to the highest value of the
consideration to be received in connection with such transaction for one share
of Common Stock, or, if higher, the highest Fair Market Value of the Common
Stock during the 30 consecutive Trading Days immediately prior to the closing
date or expiration date of such transaction, less the Option Price of the
Participant’s Option (determined for all purposes of this Section 5.04(d)(ii)
using such closing or termination date as the Exercise Date in applying Section
2.23), multiplied by the number of full shares of Common Stock that could have
been purchased for such Participant immediately prior to the Change in Control
with the amount standing to his Account at the Option Price, and that all
Options so paid shall terminate.
 
 
ARTICLE VI
 
WITHDRAWAL
 
    6.01    General
 
     By written notice to the Committee, at any time prior to the last day of
any particular Offering Period, a Participant may elect to withdraw all of the
accumulated payroll deductions in his Account at such time.  All of the
accumulated payroll deductions credited to such withdrawing Participant’s
Account shall be paid to such Participant promptly after receipt of his written
notice of withdrawal.  In addition, upon the Participant’s written notice of
withdrawal, the Participant’s Option for the Offering Period shall be
automatically terminated, and no further payroll deductions for the purchase of
shares on behalf of such Participant shall be made for such Offering Period.  If
a Participant withdraws from an Offering Period, payroll deductions shall not
resume at the beginning of the succeeding Offering Period unless the Participant
delivers to the Committee a new Agreement authorizing payroll deductions.
 
    6.02           Effect on Subsequent Participation
        
          A Participant’s withdrawal from an Offering Period shall not have any
effect upon his eligibility to participate in any similar plan that may
hereafter be adopted by the Company or a Subsidiary or in succeeding Offering
Periods that commence after the termination of the Offering Period from which
the Participant withdraws.
 
    6.03   Termination of Employment

          Upon termination of employment as an Eligible Employee, for any
reason, a Participant shall be deemed to have elected to withdraw from the Plan
and the payroll deductions credited to such Participant’s Account during the
Offering Period but not yet used to exercise the Option shall be returned to
such Participant, or, in the case of a Participant’s death, the payroll
deductions credited to such deceased Participant’s Account shall be paid to his
Beneficiary or Beneficiaries, and the Participant’s Option shall be
automatically terminated.  A transfer of a Participant’s employment between or
among the Company and any Designated Subsidiary or Designated Subsidiaries shall
not be treated as a termination of employment for purposes of the Plan.
 

 
ARTICLE VII
 
ADMINISTRATION
 
    7.01    Generally

          The Plan shall be administered by a committee the members of which are
appointed by the Board.  The Committee shall consist of no fewer than three (3)
members.  Notwithstanding the foregoing, the Board, in its absolute discretion,
may at any time and from time to time exercise any and all rights, duties and
responsibilities of the Committee under the Plan, including, but not limited to,
establishing procedures to be followed by the Committee, except with respect to
any matters which under any applicable law, regulation or rule are required to
be determined in the sole discretion of the Committee.  If and to the extent
that no Committee exists which has the authority to administer the Plan, the
functions of the Committee shall be exercised by the Board.  In addition, the
Board shall have discretionary authority to designate, from time to time,
without approval of the Company’s stockholders, those Subsidiaries that shall be
Designated Subsidiaries, the employees of which are eligible to participate in
the Plan.
 
    7.02    Authority of the Committee

          The Committee shall have all authority that may be necessary or
helpful to enable it to discharge its responsibilities with respect to the
Plan.  Without limiting the generality of the foregoing sentence or Section
7.01, subject to the express provisions of the Plan, the Committee shall have
full and exclusive discretionary authority to interpret and construe any and all
provisions of the Plan and any Agreements, determine eligibility to participate
in the Plan, adopt rules and regulations for administering the Plan, adjudicate
and determine all disputes arising under or in connection with the Plan,
determine whether a particular item is included in “Compensation,” and make all
other determinations deemed necessary or advisable for administering the
Plan.  Decisions, actions and determinations by the Committee with respect to
the Plan or any Agreement shall be final, conclusive and binding on all
parties.  Except to the extent prohibited by applicable law or the rules of a
stock exchange, the Committee may, in its discretion, from time to time,
delegate all or any part of its responsibilities and powers under the Plan to
any member or members of the management of the Company, and revoke any such
delegation.
 
    7.03   Appointment

          The Board may from time to time appoint members to the Committee in
substitution for or in addition to members previously appointed and may fill
vacancies, however caused, on the Committee.  The Committee may select one
member as its Chair and shall hold its meetings at such times and places as it
shall deem advisable.  It may also hold telephonic meetings.  A majority of its
members shall constitute a quorum.  All determinations of the Committee shall be
made by a majority of its members.  The Committee may correct any defect or
omission or reconcile any inconsistency in the Plan or any Agreement in the
manner and to the extent the Committee determines to be desirable.  Any decision
or determination reduced to writing and signed by a majority of the members of
the Committee shall be as fully effective as if it had been made by a majority
vote at a meeting duly called and held.  The Committee may appoint a secretary
and shall make such rules and regulations for the conduct of its business as it
shall deem advisable.
 
 
ARTICLE VIII
 
MISCELLANEOUS
 
    8.01    Designation of Beneficiary
 
            (a) A Participant may file with the Committee a written designation
of a Beneficiary who is to receive any Common Stock and/or cash from the
Participant’s Account in the event of such Participant’s death subsequent to an
Exercise Date on which the Option is exercised but prior to delivery to such
Participant of such Common Stock and cash.  Unless a Participant’s written
Beneficiary designation states otherwise, the designated Beneficiary shall also
be entitled to receive any cash from the Participant’s Account in the event of
such Participant’s death prior to exercise of his Option.
 
            (b) A Participant’s designation of Beneficiary may be changed by the
Participant at any time by written notice to the Committee.  In the event of the
death of a Participant and in the absence of a valid Beneficiary designation
under the Plan at the time of such Participant’s death, the Company shall
deliver the shares and/or cash to which the deceased Participant was entitled
under the Plan to the executor or administrator of the estate of such
Participant.  If no such executor or administrator has been appointed as can be
determined by the Committee, the Company shall deliver such shares and/or cash
to the spouse or to any one or more dependents or relatives of the Participant,
or if no spouse, dependent or relative is known to the Company, then to such
other person as the Committee may designate.  Any such delivery or payment shall
be a complete discharge of the obligations and liabilities of the Company, the
Subsidiaries, the Committee and the Board under the Plan.
 
    8.02   Transferability
          
          Neither payroll deductions credited to the Participant’s Account nor
any rights with regard to the exercise of an Option or to receive Common Stock
under the Plan may be assigned, transferred, pledged, or otherwise disposed of
in any way other than by will, the laws of descent and distribution, or as
provided under Section 8.01.  Any such attempt at assignment, transfer, pledge
or other disposition shall be without effect, except that the Company may treat
such act as an election to withdraw funds from an Offering Period in accordance
with Article VI.
 
    8.03           Conditions Upon Issuance of Shares
 
             (a) If at any time the Committee shall determine, in its
discretion, that the listing, registration and/or qualification of shares of
Common Stock upon any securities exchange or under any state or Federal law, or
the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the sale or purchase of
shares of Common Stock hereunder, no Option may be exercised or paid in whole or
in part unless and until such listing, registration, qualification, consent
and/or approval shall have been effected or obtained, or otherwise provided for,
free of any conditions not acceptable to the Committee.
 
             (b) If at any time counsel to the Company shall be of the opinion
that any sale or delivery of shares of Common Stock pursuant to an Option is or
may be in the circumstances unlawful, contravene the requirements of any stock
exchange, or result in the imposition of excise taxes on the Company or any
Subsidiary under the statutes, rules or regulations of any applicable
jurisdiction, the Company shall have no obligation to make such sale or
delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act, or otherwise with
respect to shares of Common Stock or Options and the right to exercise any
Option shall be suspended until, in the opinion of such counsel, such sale or
delivery shall be lawful or will not result in the imposition of excise taxes on
the Company or any Subsidiary.
 
             (c) The Committee, in its absolute discretion, may impose such
restrictions on the ownership and transferability of the shares of Common Stock
purchasable or otherwise receivable by any person under any Option as it deems
appropriate.  The certificates evidencing such shares may include any legend
that the Committee deems appropriate to reflect any such restrictions.
    
    8.04          Participants Bound by Plan
 
     By accepting any benefit under the Plan, each Participant and each person
claiming under or through such Participant shall be conclusively deemed to have
indicated their acceptance and ratification of, and consent to, all of the terms
and conditions of the Plan and any action taken under the Plan by the Committee,
the Company or the Board, in any case in accordance with the terms and
conditions of the Plan.
 
    8.05          Use of Funds
 
      All payroll deductions received or held by the Company under the Plan may
be used by the Company for any corporate purpose, and the Company shall not be
obligated to segregate such payroll deductions.
 
    8.06   Amendment or Termination

          The Board may terminate, discontinue, amend or suspend the Plan at any
time, with or without notice to Participants.  No such termination or amendment
of the Plan may materially adversely affect the existing rights of any
Participant with respect to any outstanding Option previously granted to such
Participant, without the consent of such Participant, except for any amendment
or termination permitted by Section 5.04.  In addition, no amendment of the Plan
by the Board shall, without the approval of the shareholders of the Company, (i)
increase the maximum number of shares that may be issued under the Plan or that
any Participant may purchase under the Plan in any Offering Period, except
pursuant to Section 5.04; (ii) change the class of employees eligible to receive
Options under the Plan, except as provided by the Board pursuant to the last
sentence of Section 7.01; or (iii) change the formula by which the Option Price
is determined under the Plan.
 
    8.07    No Employment Rights

          The Plan does not, either directly or indirectly, create an
independent right for the benefit of any employee or class of employees to
purchase any shares of Common Stock under the Plan.  In addition, the Plan does
not create in any employee or class of employees any right with respect to
continuation of employment by the Company or any Subsidiary, and the Plan shall
not be deemed to interfere in any way with the Company’s or any Subsidiary’s
employment at will relationship with the employee and/or interfere in any way
with the Company’s or any Subsidiary’s right to terminate, or otherwise modify,
an employee’s employment at any time or for any or no reason.
 
    8.08    Indemnification

          No current or previous member of the Board, or the Committee, nor any
officer or employee of the Company acting on behalf of the Board, or the
Committee, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Plan.  All such
members of the Board or the Committee and each and every officer or employee of
the Company acting on their behalf shall, to the extent permitted by law, be
fully indemnified and protected by the Company in respect of any such action,
determination or interpretation of the Plan.  The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such individuals may be entitled under the Company’s Certificate of
Incorporation, or Bylaws, as a matter of law or otherwise.
 
    8.09    Construction of Plan

          Whenever the context so requires, the masculine shall include the
feminine and neuter, and the singular shall also include the plural, and
conversely.  The words “Article” and “Section” herein shall refer to provisions
of the Plan, unless expressly indicated otherwise.
 
    8.10    Term of Plan

          Following the adoption of the Plan by the Board, and approval of the
Plan by the shareholders of the Company who are present and represented at a
special or annual meeting of the shareholders where a quorum is present, which
approval must occur not earlier than one (1) year before, and not later than one
(1) year after, the date the Plan is adopted by the Board, the Plan shall become
effective on the Effective Date.
 
    8.11           Unfunded Status of Plan
 
     The Plan shall be an unfunded plan.  The Committee may authorize the
creation of trusts or other arrangements to meet the obligations created under
the Plan to deliver Common Stock or make payments, provided that the existence
of such trusts or other arrangements is consistent with the unfunded status of
the Plan.
 
    8.12   Governing Law
 
     The law of the State of New Jersey will govern all matters relating to the
Plan except to the extent such law is superseded by the laws of the United
States.

